 


110 HR 425 IH: To amend chapter 81 of title 5, United States Code, to authorize the use of clinical social workers to conduct evaluations to determine work-related emotional and mental illnesses.
U.S. House of Representatives
2007-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 425 
IN THE HOUSE OF REPRESENTATIVES 
 
January 11, 2007 
Mr. Towns introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To amend chapter 81 of title 5, United States Code, to authorize the use of clinical social workers to conduct evaluations to determine work-related emotional and mental illnesses. 
 
 
1.Examination by clinical social workers for federal worker compensation claimsSection 8101 of title 5, United States Code, is amended— 
(1)in paragraph (2), by striking and osteopathic practitioners and inserting osteopathic practitioners, and clinical social workers; and 
(2)in paragraph (3), by striking osteopathic practitioners and inserting osteopathic practitioners, clinical social workers,. 
 
